Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 1/21/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/21/2022.  In particular, claim 15 has been amended to exclude solvents and other volatile substances from polymers A and B, to include silane, at least one further rubber, and sulfur, and to limit the rubber mixture to an amount of less than 85 wt % of rubber mixture and at least one further rubber.  Thus, the following action is properly made final.

Claim Objections
Claim 1 is objected to because of the following informalities:  after “silane”, there should be a comma or semi-colon to complete the list of ingredients in the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 15-21 and 23-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 15, it contains two instances of new matter.  
First, the addition of “silane” to the rubber blend fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the generic “silane” in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Applicant has not pointed to any portion of the specification, and examiner has not found any support for this phraseology in the specification as originally filed.  While there is support for adding a silane coupling agent on page 12, lines 5-8 of the specification, there is no support for adding a silane other than as a silane coupling agent.
Second, the relative amount of rubber mixture of less than 85 wt % based on the rubber mixture and at least one further rubber fails to satisfy the written description requirement of 35 USC 112(a) because there does not appear to be a written description requirement of the phrase in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Applicant has pointed to Tables 1 and 3 of the specification, but examiner has not found any support for this phraseology in the specification as originally filed.  While there is support for 84 wt % in Table 3 of the specification, there is no support for any value outside 84 wt %, including less than 84 wt % or greater than 84 wt %.
	
	

	
Claim Rejections - 35 USC § 103
Claim 15-19, 21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0329930).
With respect to claims 15, 17-19, 21, 24, and 25, Sato discloses a rubber composition comprising 100 phr conjugated diene polymer component having weight average molecular weight of 150,000-1,500,000 and Tg of -75 to 0°C, 1-30 phr low molecular weight conjugated diene polymer having Tg of -70 to 0°C and weight average molecular weight of 1,000-5,000, and 10-150 phr silica—wherein the rubber components includes rubbers having styrene content of 5-30 wt % and vinyl content and 1,3-butadiene content of 10-70 mol % (page 24, claims 12-13).  The rubbers in the rubber component have molecular weight distribution of preferably 1-2 (paragraph 0039).  Sato discloses that the rubber component includes terminal modification of a silicon-containing vinyl compound with a nitrogen or silicon atom (pages 24-25, claims 14-15), wherein the compounds with nitrogen or silicon atoms include amines and silanes (paragraphs 0099-0148).  The exemplified rubber compositions include silane coupling agent and sulfur (Table 2).  Sato discloses that the modified SBR is recovered by drying (paragraph 0153) and therefore teaches polymers “free of solvents and other volatile substances” like claimed
	Sato does not exemplify a mixture of polymer A, polymer B, and at least one further rubber including less than 85 wt % of polymers A and B based on rubber mixture and at least one further rubber, however, Sato discloses a composition comprising 100 phr rubber component that includes 5-65 mass % of a styrene-butadiene rubber having a styrene content of 5-15 mass % (reads on claimed at least one further rubber), 20-75 mass % styrene-butadiene rubber having styrene content of 15-30 mass % (reads on claimed polymer A), and 5-50 mass % styrene-butadiene rubber having styrene content of 
	Therefore, it would have been obvious to one of ordinary skill in the art to prepare a mixture comprising less than 85 wt % of polymers A and B when adding up to 65 mass % of a styrene-butadiene rubber having a styrene content of 5-15 wt %.
With respect to claim 16, Sato does not explicitly discloses that the low molecular weight rubber is modified, however, Sato teaches that the rubber are modified in order to allow the silica to dispersion well and enhance properties (paragraph 0041).  
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a low molecular weight rubber with a modification like claimed in order to improve silica dispersion.
With respect to claim 21, Sato discloses that the rubber component is reactive with a silane coupling agent and therefore inherently has coupling sites (paragraph 0033).
With respect to claim 23, Sato discloses that its composition has kneading processability related to Mooney viscosity (paragraph 0245), however, it fails to disclose the actual Mooney viscosity values.  
Even so, it is the examiner’s position that the viscosity can be adjusted with the amount of silane coupling agent (paragraph 0170) or processing aids (paragraph 0171) in order to obtain a suitable processing viscosity.
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a rubber composition from Sato having the claimed Mooney viscosity.  
With respect to claim 26, Sato discloses that carbon black is added in an amount of 1-60 phr (paragraphs 0172-0173).
With respect to claims 27 and 28, Sato discloses that the rubber compositions are used in a tire tread (paragraph 0243).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0329930) in view of JP ‘575 (JP 2014-231575, machine translation).
The discussion with respect to Sato in paragraph 7 above is incorporated here by reference.
Sato discloses that the styrene-butadiene rubber are terminally modified by reacting an active terminal with a compound containing a nitrogen atom and/or silicon atom (paragraph 0041), however, it fails to disclose that the compound is a siloxane.
JP ‘575 discloses a rubber composition comprising a mixture of high and low molecular weight rubbers (abstract) and teaches that a polyorganosiloxane as a denaturing agent (i.e., compound that reacts with an active terminal, paragraph 0044) is preferable because of its excellent low rolling resistance and wet performance (paragraph 0050).
Given that Sato is open to the use of a compound containing a nitrogen and/or silicon atom to react with an active terminal of SBR to provide a modified rubber and further given that a polyorganosiloxane advantageously provides for excellent low rolling resistance and wet performance when used as that compound as taught by JP ‘575, it would have been obvious to one of ordinary skill in the art to utilize a siloxane to functionalized the styrene-butadiene rubbers of Sato.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn